DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of claims 1-4, 7-8 and 12-14 in the reply filed on October 28. 2021 is acknowledged.  Due to the persuasiveness of applicant’s arguments filed on October 28, 2021 and due to the restriction requirement of September 2, 2021 not being a requirement for unity of invention (16/647,235 is a 371 of PCT/KR2018/013323 filed on November 5, 2018), the previous restriction requirement of September 2, 2021 has hereby been withdrawn.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ultraviolet irradiation unit in claims 7 and 9-12; laser measurement unit in claims 7 and 8; and laser irradiation part, light receiving part, and calculation part of claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 3 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “coumarin-based” and “diazoyl-based” in claim 3 are relative terms which render the claim indefinite. The terms “coumarin-based” and “diazoyl-based” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Coumarin-based” and “Diazoyl-based” renders the amounts of coumarin and diazoyl in the fluorescent brightening agent indefinite and the relationships between the coumarin and diazoyl and the fluorescent brightening agent are indefinite, for it is unclear if the coumarin and diazoyl may be precursors, derivatives, or ligands of the fluorescent brightening agent.
Claim limitations “laser measurement unit (claims 7-8), laser irradiation part (claim 8), light receiving part (claim 8), and calculation part (claim 8) ” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to claim 8 refers to the ‘laser measurement unit’ comprising ‘a laser irradiation part,’ ‘a light receiving part,’ and ‘a calculation part.’  It is unclear from applicant’s disclosure what structure constitutes ‘a laser irradiation part, light receiving part, and a calculation part,’ for the disclosure only reiterates these terms which also invoke 35 USC 112(f).  See Figs. 1 and 4-14: 121, 122, 123 which only appear to refer to functional rectangular boxes.   Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 9-12 are rejected by virtue of their dependency from rejected claim 7.
	In addition, claim 7 recites the limitation ‘the fluorescence marker’ on line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claims 8-12 are rejected by virtue of their dependency from claim 7.
Claim 13 recites the limitation ‘the ultraviolet rays’ on lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 14-19 are rejected by virtue of their dependency from claim 13.

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As for claim 3, with regards to ‘a coumarin-based or diazoyl-based fluorescent brightening agent’  there is no description of what constitutes a ‘coumarin-based’ or ‘diazoyl-based’ fluorescent brightening agent.  Applicant’s specification just reiterates these terms (paragraph 0042).  However, applicant’s specification does refer to ‘coumarin derivatives’ (paragraph 0041).  
	As for claim 8, ‘laser irradiation part,’ ‘light receiving part,’ and ‘calculation part,’ have been interpreted as invoking 35 U.S.C 112(f).   Applicant’s disclosure reiterates these terms (noting Figs. 1, 4-14: 121, 122, 123).  Therefore, it is unclear as to what structures correspond to these terms; therefore, these terms are indefinite, unbounded function limitations thereby covering all ways of performing laser irradiation, light receiving, and calculating and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20070006090 A to Yoon-using machine translation—hereafter ‘090’ in view of JP 2017004884 A to Kimura-using machine translation and further in view of KR 20060023472 A to Yoon-using machine translation--hereafter ‘472.
		As for claim 1, ‘090’ in a secondary battery discloses/suggests the following:  a secondary battery  (abstract; Fig. 1-2) comprising: an electrode assembly in which an electrode and a separator are combined with each other (Fig. 1: 150 and 130; page 3: all five lines of eighth paragraph starting with ‘The electrode assembly 150….’) a pouch accommodating the electrode assembly (Fig. 1: 200 and page 3:  11th paragraph starting with ‘The case 200 may be formed in a rectangular can or a pouch.’) therein; and a fluorescent reference marker applied and comprising a fluorescence material (page 3: lines 2-3 with Fig. 2: 400).
	As for the electrode and the separator being alternately laminated to be combined with each other, ’090 does not explicitly state this.  ‘090 does state that the separator is wound around the short circuit to prevent the short circuit and to allow movement of lithium ions (page 3:  lines 3-4 of eighth paragraph beginning with ‘The electrode assembly 150…’).  Nevertheless, Kimura in a lithium ion secondary battery, battery pack, deterioration detection device for lithium ion secondary batter, and deterioration detection method at least suggests that the electrode and the separator are alternately laminated (abstract; page 2:  lines 1-3).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrode and the separator being alternately laminated to be combined with each other in order to allow movement of lithium ions in the secondary battery.
	As for the fluorescence reference marker is applied to a portion of an outer surface of the pouch and wherein the fluorescent reference marker emits fluorescence when an 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fluorescence reference marker be applied to a portion of an outer surface of the pouch and wherein the fluorescent reference marker emits fluorescence when an electromagnetic wave is irradiated in order to determine if the battery that is about to be used is genuine.
	As for ‘so that the fluorescent reference marker serves as a reference
point for measuring a dimension of the secondary battery’ it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
	As for claim 2, ‘090 in view of Kimura and ‘472 discloses/suggests everything as above (see claim 1).  In addition, in view of ‘472 there is disclosed wherein the
electromagnetic wave comprises ultraviolet rays, and the fluorescent material comprises a transparent fluorescent material that is visible when the ultraviolet rays are irradiated (see claim 1 above:  ‘472:  page 5:  paragraphs 8 and 9: starting with ’11 shows a lithium ion…’ and ‘In the above, the fluorescent layer …).
	As for claim 3, ‘090 in view of Kimura and ‘472 discloses/suggests everything as above (see claim 1).  In addition, ‘090 discloses/suggests wherein the pouch comprises a nylon 
	As for the fluorescent reference marker comprises a coumarin- based or diazoyl-based fluorescent brightening agent dyed on the nylon layer, ‘090 is silent.  Nevertheless, ‘472 discloses/suggests that the dye may be coumarin based (page 4: lines 1-2: ‘cumin-based’ appears to be typographical/translational error).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the fluorescent reference marker comprise a coumarin- based fluorescent brightening agent dyed on the nylon layer in order to produce a fluorescent label for authentication.
	As for claim 4, ‘090 in view of Kimura and ‘472 discloses/suggests everything as above (see claim 1).  In addition, in view of ‘472 there is suggested wherein the
fluorescent reference marker further comprises an ultraviolet absorbing material by virtue of it fluorescing upon irradiation of ultraviolet radiation (see claim 1 above:  ‘472:  page 5:  paragraphs 8 and 9: starting with ’11 shows a lithium ion…’ and ‘In the above, the fluorescent layer …).
	As for claim 5, ‘090 in view of Kimura and ‘472 discloses/suggests everything as above (see claim 1).  In addition, in view of ‘472 there is disclosed/suggested wherein the
fluorescent reference marker is disposed at at least one of corners, side portions, and a central portion of an outer surface of the secondary battery (central portion ‘472:  Fig. 11: 80).
12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20070006090 A to Yoon-using machine translation—hereafter ‘090’ in view of JP 2017004884 A to Kimura-using machine translation and further in view of KR 20060023472 A to Yoon-using machine translation--hereafter ‘472 further in view of JP 2004247141 A to Miki et al.

	As for claim 6, ‘090 in view of Kimura and ‘472 discloses/suggests everything as above (see claim 1).  They are silent concerning the fluorescent reference marker is provided as a line formed along a longitudinal direction, a width direction, or a thickness direction of the secondary battery.  Nevertheless, Miki in a method of manufacturing battery and battery obtained thereby teaches have a fluorescence reference marker as a line formed along a longitudinal direction to determine if the label is properly aligned on the battery (abstract; Fig. 5: 5a).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the fluorescent reference marker be provided as a line formed along a longitudinal direction, a width direction, or a thickness direction of the secondary battery in order to determine if the label on the pouch is properly aligned on the battery.









Allowable Subject Matter
13.	Claims 7-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886